Citation Nr: 0519863	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-12 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an additional apportionment of the veteran's 
compensation benefits on behalf of his spouse.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an apportionment of the 
veteran's compensation benefits in the amount of $130 to the 
appellant (his spouse).  The appellant filed a December 2003 
notice of disagreement to the decision, indicating that she 
warranted more than the apportioned amount.  A statement of 
the case (SOC) was issued to both parties in March 2004.  A 
substantive appeal (VA Form 9) was received by VA from the 
appellant that same month.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable review of the 
issue has been obtained and reviewed.   

2.  The veteran and the appellant were married in 
January 1953, and separated in June 2003.  

3.  The appellant was awarded $130 in apportionment benefits 
of the veteran's compensation award.  

4.  The veteran's spouse has a present financial hardship, as 
her monthly expenses exceed her granted apportionment of 
$130, and she has no income.  

5.  Additional apportionment of the veteran's benefits will 
not cause him undue financial hardship, since much of his 
spending is discretionary on his part.  


CONCLUSION OF LAW

An additional apportionment of the veteran's VA compensation, 
in the amount of $350 per month, for a total monthly amount 
of $480, is granted to the appellant.  38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. §§ 3.450, 3.451 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).   In a 
contested claim such as this one, VA's duties to notify and 
assist arguably extend to the veteran as well.

With respect to VA's duty to notify, the RO correspondence, 
the apportionment decision, together with the statement of 
the case, adequately informed the appellant and the veteran 
of the types of evidence needed to substantiate the 
appellant's claim, which is a simultaneously contested claim 
involving apportionment.  Prior to the special apportionment 
decision on appeal, the RO sent letters to the veteran and 
the appellant, who is the veteran's spouse, in August 2003 
explaining that they needed to submit financial statements.  
Additionally, the statement of the case provided to both 
parties, indicated the regulations pertaining to 
apportionments, as well as the regulation implementing the 
VCAA.  VA also made reasonable efforts to develop the 
evidence from both parties.  The record in this case shows 
the RO has complied with the special procedural requirements 
pertaining to simultaneously contested claims.  The Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to the apportionment claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of the claim.  That did occur in this instance.  Both parties 
were provided an opportunity to testify at a hearing for 
which neither accepted.  

With respect to VA's duty to assist the appellant and the 
veteran, the RO has obtained or attempted to obtain all 
evidence identified by the parties.  Neither the appellant 
nor the veteran has identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  Further, the veteran indicated 
in a January 2004 letter to VA that he had no additional 
evidence to submit.  

The Board finds that VA has satisfied its duties to inform 
and assist both parties.  



Apportionment

The appellant, and her representative contend, in essence, 
that the appellant is entitled to an apportionment of the 
veteran's compensation benefits in excess of $130 per month.  
She maintains that as his spouse, she is entitled to 
assistance in her monthly expenses, since she no longer 
maintains a residence with the veteran.  She indicates that 
she has no income and that $130 per month is an insufficient 
amount to live on.  The veteran claims that any more than the 
dependency amount of $130 allotted to his check per month 
would cause him hardship.  

Many of the basic facts in this case are not in dispute.  The 
veteran is 100 percent disabled due to his service-connected 
disabilities, effective since 1958.  The veteran and the 
appellant were married in January 1953 and separated in 
June 2003.  Pursuant to a special apportionment decision of 
November 2003, the appellant is now in receipt of $130 per 
month in apportioned benefits.  

Both the veteran and the appellant submitted financial 
statements in connection with this claim.  The appellant 
claims no income from employment or any other sources and 
monthly expenses of $675 per month.  In January 2004, she 
amended her expenses to total $425 per month, essentially 
eliminating the $250 car payment she had previously reported 
in 2003.  

The veteran claimed monthly income of VA benefits in the 
amount of $2419.  He maintained total monthly expenses in the 
amount of $2132.   This includes, in part, $300 per month to 
assist his elderly father, $65 per month for Direct TV, and 
$200 per month in miscellaneous expenses such as cigarettes 
and haircuts.

In a special apportionment decision dated in November 2003, 
the decision noted that the evidence showed that the veteran 
and his wife were separated and that the veteran's spouse had 
no monthly income.  The evidence also indicated that the 
veteran stated that an apportionment of $400 per month would 
cause him undue financial hardship, but he agreed to an 
apportionment based on the additional benefit he received for 
his spouse's dependency.  The RO granted the apportionment to 
the appellant as it was determined that the veteran was not 
living with his spouse and was not reasonably discharging his 
responsibility for her support.  The RO determined that the 
amount of $130 allotted for her dependency allowance by VA 
would not create an undue hardship to the veteran.  

The veteran was notified of the decision to award $130 
monthly in apportionment to the appellant in November 2003 
and the appellant was notified of the decision in 
December 2003.  In her NOD of December 2003, the appellant 
again indicated that she was not in agreement with the $130 
monthly apportionment as she had no other monthly income.  In 
a January 2004 statement in support of her claim, she 
indicated that she needed her apportionment benefits 
increased to $400 per month as she had financial expenses of 
$425 per month.  In a December 2003 statement, the veteran 
claimed that the appellant abandoned him while he was 
hospitalized and that he was in the process of divorcing her.  
He also stated that her negative behavior to him did not 
merit her to receive benefits.  Additionally, he indicated 
that although the appellant had no income, she had options 
which included a son, that the veteran believed could include 
her as a dependent; a daughter that could take care of her; 
and her ability to request help from the Department of 
Family.  He claimed to have no options to obtain income to at 
least equal his monthly expenses.  He also submitted a 
statement on behalf of the claim in January 2004, which 
indicated, in pertinent part, that he had a hardship since he 
was in a wheelchair and hardly had expenses for his own 
needs.  

If a veteran is not living with his or her spouse, all or any 
part of the compensation payable on account of the veteran 
may be apportioned as may be prescribed by VA. See 38 
U.S.C.A. § 5307.  An apportionment may be paid if the veteran 
is not residing with his or her spouse and the veteran is not 
reasonably discharging his responsibility for the spouse's 
support.  38 C.F.R. § 3.450.  The United States Court of 
Appeals for Veterans Claims (Court) has held that it is not 
necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450. See Hall v. Brown, 5 Vet. App. 294 (1993).  

A "special" apportionment may be paid where hardship is shown 
to exist but compensation may be apportioned between the 
veteran and his or her dependents on the basis of the facts 
of the individual case as long as it does not cause undue 
hardship to the other persons in interest.  In determining 
the basis for special apportionment, consideration is to be 
given to such factors as the amount of VA benefits payable, 
other income and resources of the veteran and those 
dependents in whose behalf the apportionment is claimed, and 
the special needs of the veteran, his or her dependents, and 
the apportionment claimants.  Ordinarily, apportionment of 
more than 50 percent of a veteran's benefits would constitute 
undue hardship on him or her while apportionment of less than 
20 percent of his or her benefits would not provide a 
reasonable amount for any apportionee.  See 38 C.F.R. § 
3.451.  

Initially, the Board would like to address some of the 
veteran's arguments.  He claims the appellant was unfaithful 
to him and that her negative behavior does not warrant her 
receiving any apportionment.  A veteran's benefits will not 
be apportioned where the total benefit payable to the 
disabled person does not permit payment of a reasonable 
amount to any apportionee, where the spouse of the disabled 
person has been found guilty of conjugal infidelity by a 
court having proper jurisdiction, or for a purported or legal 
spouse of the veteran if it has been determined that he or 
she has lived with another person and held herself or himself 
out openly to the public to be the spouse of such other 
person, except where such relationship was entered into in 
good faith with a reasonable basis (for example trickery on 
the part of the veteran) for the spouse believing that the 
marriage to the veteran was legally terminated.  No 
apportionment to the spouse will thereafter be made unless 
there has been a reconciliation and later estrangement.  38 
C.F.R. § 3.458.  There has not been a court finding of 
infidelity on the part of the appellant, nor any showing of 
the other criteria discussed above.

The veteran also argues that the appellant could live with 
her children.  The Board notes that the appellant's requested 
expenses do not include amounts for housing, so the veteran's 
argument is without merit.  Moreover, it seems, at best, 
unfair for him to expect his spouse to live with their 
children, while he maintains residence in the family home.

After a careful review of the evidence of record, the Board 
finds that an additional apportionment of the veteran's 
compensation benefits in the amount of $350, to total $480 a 
month, is warranted on the appellant's behalf.  In this 
regard, the Board notes that the evidence shows that the 
veteran and his spouse are not living together and that the 
veteran is not reasonably discharging his responsibility for 
his spouse's support.  As noted above, an apportionment of 
less than 20 percent of a veteran's VA benefits would not 
provide a reasonable amount for any apportionee.  See 38 
C.F.R. § 3.451.  In this case, $480 would be 20 percent of 
the veteran's VA benefits.  This amount is appropriate, since 
the appellant's reported expenses are more than fair, since 
she is not claiming any living expenses.

On the other hand, the Board finds that the evidence does not 
show that the total amount of $480 per month would cause the 
veteran undue hardship.  First, the veteran was receiving 
$130 extra compensation solely on the basis of his wife being 
established as his dependent.  Even if the money was not 
being paid to his wife, he would not be eligible to receive 
it since he does not provide support for her.  Second, as for 
the remaining apportionment of $350 granted herein:  (a) even 
after the previously granted $130 apportionment, the veteran 
still had $157 net income after expenses; and (b) the 
veteran's presented expenses are largely discretionary in 
part, with a total reported of $565 per month to care for his 
father, have Direct TV, and miscellaneous of $200 per month 
to spend on cigarettes and haircuts.  Any part of the 
veteran's compensation benefits can be apportioned - not only 
the dependency allowance.  The Board concludes the veteran 
has the same obligation to provide financial support for his 
spouse - who has no income - as he does his father.  He could 
also eliminate certain expenses such as Direct TV if he 
needed to do so.

Out of the $480 per month, if $287 represents the amount the 
veteran's income exceeded his expenses, he only needs to 
reduce his discretionary spending by $193 per month.  That 
still leaves him $372 with which to support his father and 
spend on discretionary items such as Direct TV and 
cigarettes.  The Board notes this also leaves him the 
reported $800 per month that he says he spends on hired 
transportation and assistance with health care and house 
cleaning.  This also does not interfere with any of the usual 
living expenses such as the mortgage, utilities, and food.  
The total apportionment of $480 per month does not cause the 
veteran financial hardship because it does not interfere with 
his usual living expenses, but merely requires that he lower 
his discretionary spending.  

It should also be noted that the above analysis is based on 
the veteran receiving $2419 per month in VA compensation.  
That was the amount payable when the appellant filed her 
claim for apportionment in 2003.  Since then, however, cost 
of living increases have resulted in the veteran receiving 
$2469 per month beginning December 1, 2003.  This means, in 
effect, that with the additional $50 per month in income, he 
only has to reduce his discretionary spending by $143 per 
month.

The point is that the veteran has a responsibility to 
financially support his spouse until they are divorced.  
Apportionment of his compensation benefits is expressly 
authorized to provide such support.  The caveat is that the 
apportionment cannot cause undue hardship to the veteran, 
and, for the reasons given above, the Board concludes it does 
not in this case.  Therefore, the Board finds that the 
apportionment of the veteran's VA compensation benefits in 
the total amount of $480 per month, and no more, is 
warranted.  



ORDER

An increased apportionment to total $480 monthly, and no 
more, is granted.  



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


